Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 1 of 8




                     EXHIBIT F
         Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 2 of 8




                                                                                                      October 4, 2019
VIA REGULAR MAIL AND EMAIL
SPORTZ CASES LLC                                               NOTICE OF INFRINGEMENT AND
1455 East 15th Street                                          NOTICE TO CEASE AND DESIST
Brooklyn, New York, 11230
info@SportzCases.com

                     DEMAND TO CEASE AND DESIST
         (This document should be presented to your legal representative upon receipt)


                         Re:       Infringement of the “Greek Freak” Mark.
Dear Sir/Madam:
        This firm represents Giannis Antetokounmpo (“Antetokounmpo”). This correspondence
constitutes formal notice that we will be filing claims against your organization for trademark
infringement pursuant to 15 U.S.C. § 1114(1)(a); false designation of origin and trademark
dilution pursuant to 15 U.S.C. § 1125(a)(1)(A); common law claims for unjust enrichment;
trademark infringement and unfair competition in violation of New York common law; and
trademark dilution pursuant to 15 U.S.C. § 1125(c); deceptive acts and practices pursuant to New
York General Law Section 349; and common law tort of invasion of privacy for unauthorized
appropriation of our client’s likeness.
       Antetokounmpo, a/k/a the “Greek Freak”, is a professional basketball player for the
Milwaukee Bucks of the National Basketball Association (NBA). Antetokounmpo is one of the
most renowned and globally-recognizable athletes in the sport industry. He has established his
professional basketball career known as “the Greek Freak”, and therefore he is identified by this
nickname.
       Antetokounmpo is committed to protecting and defending his brand name against any
unauthorized use and exploitation. He has therefore registered the mark “GREEK FREAK” and
“GREEK FR34K” (application approved by the USPTO) both in Europe and the United States.
Only third parties authorized by our client have the right to use his image, likeness, name and/or
nickname, under conditions mutually agreed.



            35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
         Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 3 of 8



        It recently came to our attention that your online store [https://sportzcases.com] sells
products, namely phone cases, bearing Antetokounmpo’s trademarks. See Exhibit A. These
products are further sold through third party retailers as well, including Etsy.com. See Exhibit B.
As a result, we wish to bring to your attention that your actions constitute infringement of our
client’s trademarks. Moreover, this unauthorized and unlawful use of our client’s marks can
result in a likelihood of significant consumer confusion as to the source and affiliation of the
products, and dilution of the value of our client’s trademarks. Your attempt to gain significant
pecuniary advantage by exploiting the intellectual property rights of a famous personality
without permission is also an unlawful commercial practice at the expense of Mr.
Antetokounmpo and authorized sellers of products under his brand.
         Furthermore, this unlicensed use of Antetokounmpo’s portrait and persona in connection
with a product and in a manner that falsely implies Antetokounmpo’s endorsement constitutes a
violation of our client’s right of publicity which is protected by the New York Civil Rights Law
§50, 51. The First Amendment in the area of artistic expression “cannot permit anyone who cries
‘artist’ to have carte blanche when it comes to naming or advertising his or her work, art though
it may be.” Artistic work which is false and misleading and creates confusion in the mind of
consumers does not entertain the same level of constitutional protection.
          This correspondence shall constitute the formal demand that you immediately CEASE
and DESIST, whether it is you or by third parties who do business with you or act on your
behalf, from initiating, engaging or continuing any use of our client’s likeness, name and
trademarks “GREEK FREAK” and “GREAK FR34K” and other relevant variations of these
marks, and that you promptly remove all the products and merchandise which infringe upon our
client’s exclusive rights to the above trademarks from your inventory, website and social media
pages.
        We prefer to resolve this matter without taking any legal action, however, our client will
undertake all appropriate steps to protect his intellectual property rights and the associated
goodwill which is related to his nickname. You may avoid a lawsuit by having your authorized
representative or an attorney respond to our office no later than five (5) days from the date of this
letter, together with a full accounting of every merchandise sold by you that utilizes or
incorporates the “GREEK FREAK” mark and other similar variations, as well as of the profits
derived from the use of “GREEK FREAK” mark received to date which rightfully belong to our
client.
        We, also, request a written agreement that you will immediately cease and desist all use
of our client’s trademarks and a written agreement that you will not use without written
authorization any mark belonging to Mr. Antetokounmpo, or anything confusing similar thereto.
You will have to surrender all infringing items in your possession, namely the items associated
with Antetokounmpo and copies of your records which include the names of all parties which
manufacture, import, export, distribute and purchase the infringing products.




            35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
         Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 4 of 8



        Kindly note that nothing in this letter should be construed as a waiver, relinquishment or
election of rights or remedies by the rightful owner of the marks. We reserve all rights and
remedies under all applicable Federal and State laws.
       If you or your attorney have any questions, please feel free to contact our office.


                                                                Very truly yours,
                                                                  PARDALIS & NOHAVICKA, LLP
                                                      By:       ___/s/Taso Pardalis/______________
                                                                Taso Pardalis, Esq.




            35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 5 of 8




                                EXHIBIT A




  35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
       P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 6 of 8
Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 7 of 8




                                EXHIBIT B




  35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
       P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 1:20-cv-01392-GBD Document 1-6 Filed 02/18/20 Page 8 of 8
